DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings

The drawings filed 9/29/2020 are accepted and under consideration by the Examiner.
Specification

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/29/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
The claims (see at least claims 15-18) recite several “when” statements are as contingent limitations (i.e., equivalent to “if” statements), thus, need not necessarily occur under the broadest reasonable interpretation of the claim. Thus, Examiner suggests amending such contingent limitations to “responsive to” or “in response to” for full consideration.
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claim 2 recites “a memory state monitor configured to monitor…” and “a write operation controller configured to select…”
Claim 7 recites “a memory state monitor configured to monitor…”
Claim 8 recites “a write position determiner configured to generate…” and “a command generator configured to transfer…”
All claims dependent on claims 2, 7 and/or 8 recite the claim limitations identified above and are similarly interpreted under 35 U.S.C. 112(f). 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the 
	A review of the specification shows that the claimed “memory state monitor” 210 and “write operation controller” 230 of claims 2 and/or 7 are included as part of “memory controller” 200 (see Fig. 8, Paragraph [0113]). A “write position determiner” 231 and a “command generator” 233 are included as part of the write operation controller 230 which, as discussed, is part of the memory controller 230 (see Fig. 9, Paragraph [0116]). 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Objections
Regarding claim 1, the claim is objected to for the following reasons:
Line 6-7 recites “a memory controller coupled to the first and second memory devices through first and second channels” which should be --a memory controller coupled to the plurality of first memory devices and the plurality of second memory devices through a first channel and a second channel[[s]]--.
Lines 15-17 recites “wherein the memory controller selects a memory device, on which a write operation is to be performed among the first and second memory devices, based on a memory state of the first and second memory devices” which should be --wherein the memory controller selects a memory device among the first memory devices and the second memory devices, on which a write operation is to be performedmemory devices and the second memory devices--.
Regarding claim 7, the claim recites “…wherein numbers of main 60memory devices respectively coupled through the first and second channels are equal to each other, and wherein numbers of reserved memory devices respectively coupled through the first and second channels are different from each other,” see Lines 10-14 (emphasis on italicized portion of the claim). Specifically in regards to reserved memory devices coupled through the first and second channels, referring to a single “numbers of reserved memory devices” may be unclear as the numbers are “different from each other.” Thus, Examiner requests that this limitation be fully written out, and should be --wherein a numberchannel and a number of main memory devices coupled through the second channela numberchannel and a number of the reserved memory devices coupled through the second channel
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7-9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Sinclair et al. (US 2014/0189210 A1) hereinafter Sinclair et al. in view of Dancho et al. (US 2015/0113203 A1) hereinafter Dancho et al.
Regarding claim 1, Sinclair et al. teaches a storage device comprising: 
a plurality of first memory devices corresponding to a main data area (the main data area is made up of a total of 4 NAND die 1902 which comprises: 2 NAND die S0 of Channel C0 and 2 NAND die S1 of Channel C1, see Fig. 19, Paragraph [0118]); 
a plurality of second memory devices corresponding to a reserved area (the reserved area is made up of a total of 5 NAND die 1902 which comprises: 3 NAND die S0 of Channel C0 and 2 NAND die S1 of Channel C1, see Fig. 19, Paragraph [0118]); and 
memory controllers coupled to the first and second memory devices through first and second channels (in Fig. 19, a separate STAR memory controller is assigned to each channel to incorporate the die algorithm capabilities Paragraph [0118]), 
wherein a number of first memory devices coupled to the memory controllers through the first channel is equal to a number of first memory devices coupled to the memory controllers through the second channel (a number of first memory devices (2 NAND die S0) coupled through the first channel (Channel C0) is equal to a number of first memory devices (2 NAND die S1) coupled through the second channel (Channel C1), see Fig. 19), 
wherein a number of second memory devices coupled to the memory controllers through the first channel is different from a number of second memory devices coupled to the memory controllers through the second channel (a number of second memory devices (3 NAND die S0) coupled through the second channel (Channel C0) is different from a number of second memory devices (2 NAND die S1) coupled through the second channel (Channel C1), see Fig. 19), and 
different memory controllers coupled to the first and second memory devices through first channel and second channel, and not a single memory controller, as claimed. Sinclair also does not teach wherein the memory controller selects a memory device, on which a write operation is to be performed among the first and second memory devices, based on a memory state of the first and second memory devices.  
However, Dancho et al. teaches a single memory controller coupled to the first and second memory devices through first and second channels (Fig. 1. shows a storage controller 120 is coupled to flash memory devices having one or more die via a set of channels (e.g., connections 103) Paragraph [0054]), and further teaches wherein the memory controller selects a memory device, on which a write operation is to be performed among the first and second memory devices (a write command specifies a set of write data, and the storage controller 120 is configured to write data to the flash memory Paragraph [0069]), based on a memory state of the first and second memory devices (selection module 222 selects a die group based on endurance metrics, which reads on the claimed memory state, of die assigned to the die group. For example, selection module selects a die group comprising highly ranked die for write operations Paragraph [0071]).
The disclosures of Sinclair and Dancho et al., hereinafter SD, are analogous art to the claimed invention because they are in the same field of endeavor of flash memory management.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of SD before them, to modify the teachings of Sinclair to include the teachings of Dancho et al. since both SD teach host write operations in a flash memory system. Therefore it is applying a known technique (a single memory controller coupled to the first and second memory devices through first and second channels Paragraph [0054], and selecting a device for a write operation based on memory states of such devices Paragraph [0071] of Dancho et al.) to a known device (flash memory 
Regarding claim 2, SD teaches all of the features with respect to claim 1 as outlined above. 
Dancho et al. further teaches wherein the memory controller includes: 
a memory state monitor configured to monitor memory state information representing the memory state (“endurance metric module” Fig. 2A, #214 of storage controller is configured to obtain an endurance metric for each die Paragraph [0057]); and 
a write operation controller configured to select the memory device on which the write operation is to be performed based on the memory state information and to transfer a program command to the selected memory device (a “selection module” Figure 2A, #222 of storage controller is configured to select a die group based on an operation to be performed and the endurance metrics of die assigned to that die group Paragraph [0071] to which a write command specifies a set a write data to be transferred to the flash memory Paragraph [0069]).
Claims 7 and 14 are rejected under 35 U.S.C. 103 for the same reasons as claim 1, as outlined above.
Regarding claim 8, SD teaches all of the features with respect to claim 7 as outlined above. 
Dancho et al. further teaches wherein the write operation controller includes: a write position determiner configured to generate address information, representing a position at which data is to be written by selecting a memory device on which the write operation is to be performed, based on the memory state information (a host write command a command generator configured to transfer a program command to the selected memory device based on the address information (a logical block address splitter directs data received from the host system to each of the controllers and memory devices Paragraph [0006] based on LBA addresses Paragraph [0121]).  
Regarding claim 9, SD teaches all of the features with respect to claim 8 as outlined above. 
Dancho et al. further teaches wherein the write operation controller further includes a map data storage configured to store map data representing a logical address-physical address mapping relationship of data stored in the main memory devices and the reserved memory devices (storage controller includes mapping logical addresses of the write data to physical addresses in the flash memory in logical to physical mapping 238 Paragraph [0070] in accordance with the die assigned to each die group (i.e. die group mapping 220 [0068]), and to provide the map data to the write position determiner, wherein the command generator transfers map update data corresponding to the program command to the map data storage, and wherein the map data storage updates the map data based on the map update data (writing the write data includes mapping logical addresses of the write data to physical addresses in the flash memory in accordance with the die assigned to each die group, wherein a logical to physical mapping 238 stored at the storage controller 120 Paragraph [0070] and update of die group 220 to reflect the logical address for die assigned to each die group Paragraph [0076]).  

Claims 3-4, 10-11 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over SD in further view of Yao et al. (US 2017/0109050 A1) hereinafter Yao et al.
Regarding claim 3, SD teaches all of the features with respect to claim 2 as outlined above. 
SD does not appear to explicitly teach, however, Yao et al. teaches wherein the write state information includes a number of free blocks among memory blocks included in the first memory devices (memory state information includes “number of free blocks B_free” Paragraph [0042]) and wherein the write operation controller: selects a memory device on which the write operation is to be performed, among the first memory devices and the second memory devices, when the number of free blocks is less than a predetermined threshold value; and selects a memory device, on which the write operation is to be performed among the first memory devices, when the number of free blocks is greater than or equal to the threshold value (When the number of free blocks B_free becomes smaller than or equal to the predetermined threshold value Tbf… either the SLC block group G_slc or the MLC block group G_mlc is selected, Paragraph [0042]. That is, when the number of free blocks is smaller than the predetermined threshold, then the selection is made among both memory groups. Note that the claim recites a “when” statement, thus, only one of the two above scenarios are required under the broadest reasonable interpretation of the claim). 
The disclosures of SD and Yao et al., hereinafter SDY, are analogous art to the claimed invention because they are in the same field of endeavor of flash memory management.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of SDY before them, to modify the teachings of SD to include the teachings of Yao et al. since both SDY teach host write operations in a flash memory system. Therefore, it is applying a known technique (a selection from two memory groups when the number of free blocks is less than a threshold [0042] of Yao 
Regarding claim 4, SD teaches all of the features with respect to claim 2 as outlined above. 
SD does not appear to explicitly teach, however, Yao et al. teaches wherein the write state information includes a size of valid data stored in the first and second memory devices (“valid data amount management unit” 103 calculates the total amount of valid data of the blocks included in the SLC block group and the MLC block group Paragraph [0060]) and wherein the write operation controller: selects a memory device, on which the write operation is to be performed among the first memory devices and the second memory devices, when the size of valid data is greater than a predetermined threshold value; and selects a memory device, on which the write operation is to be performed among the first memory devices, when the size of valid data is less than or equal to the threshold value (“It is possible to determine which block group is selected on the basis of various parameters such as the total amount of valid data and the total rate of valid data of the blocks belonging to each block group” Paragraph [0043]. For example, a transcription source block group selection unit selects either the SLC block group or the MLC block group on the basis of the rate of valid data in the group, that is the MLC block group is used when the valid data is smaller than a threshold value Paragraph [0067]-[0068]).  
The disclosures of SD and Yao et al., hereinafter SDY, are analogous art to the claimed invention because they are in the same field of endeavor of flash memory management.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of SDY before them, to modify the teachings of SD to include the teachings of Yao et al. since both SDY teach host write 
Claims 10 and 15 are rejected under 35 USC 103 for the same reasons as claim 3, as outlined above.
Claims 11 and 16 are rejected under 35 USC 103 for the same reasons as claim 4, as outlined above.

Claims 5, 12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over SD in further view of Jung et al. (US 2018/0081594 A1) hereinafter Jung et al.
Regarding claim 5, SD teaches all of the features with respect to claim 2 as outlined above. 
SD does not appear to explicitly teach, however, Kern teaches wherein the write state information includes a representative erase-write count value of memory blocks included in the first memory devices (state information of first memory region MR1 and second memory region MR2 is maintained Paragraph [0104]) and wherein the write operation controller: selects a memory device, on which the write operation is to be performed among the first memory devices and the second memory devices, when the representative erase-write count value is greater than a predetermined threshold value; and selects a memory device, on which the write operation is to be performed among the first memory devices, when the representative erase-write count value is less than or equal to the threshold value (the write ratio manager may select a write ratio that relies more .  
The disclosures of SD and Jung et al., hereinafter SDJ, are analogous art to the claimed invention because they are in the same field of endeavor of flash memory management.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of SDJ before them, to modify the teachings of SD to include the teachings of Jung et al. since both SDJ teach host write operations in a flash memory system. Therefore, it is applying a known technique (writing to a first or second memory region when a program/erase cycle count exceeds a threshold amount Paragraph [0104]) to a known device (flash memory system with an unequal number of dies coupled to one of the channels Paragraph [0118] of Sinclair) ready for improvement to yield predictable results (writing to a first or second memory region when a program/erase cycle count exceeds a threshold amount Paragraph [0104]), KSR, MPEP 2143. 
Claims 12 and 17 are rejected under 35 USC 103 for the same reasons as claim 5, as outlined above.

Claims 6, 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over SDJ in further view of Klein (US 2020/0089424 A1) hereinafter Klein.
Regarding claim 6, SDJ teaches all of the features with respect to claim 5 as outlined above.
SDJ does not appear to explicitly teach, however, Klein teaches wherein the representative erase-write count value is one of a maximum value, a mean value, a median value, and a minimum value of erase-write count values of each of the memory blocks included in the first memory devices (P/E information 222 can pertain to one or more, .  
The disclosures of SDJ and Klein., hereinafter SDJK, are analogous art to the claimed invention because they are in the same field of endeavor of flash memory management.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of SDJK before them, to modify the teachings of SDJ to include the teachings of Klein since SDJK teach host write operations in a flash memory system. Therefore, it is applying a known technique (program/erase information can be information specific to the blocks of a storage area such as the average number of P/E cycles [0030] of Klein) to a known device (flash memory system with an unequal number of dies coupled to one of the channels Paragraph [0118] of Sinclair) ready for improvement to yield predictable results (program/erase information can be information specific to the blocks of a storage area such as the average number of P/E cycles [0030] of Klein), KSR, MPEP 2143. 
Claims 13 and 18 are rejected under 35 USC 103 for the same reasons as claim 6, as outlined above.

.  
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE WEI whose telephone number is (571)270-0067. The examiner can normally be reached Mon - Thurs (8 AM - 5 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, REGINALD BRAGDON can be reached on (571) 272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JANE WEI
Primary Examiner
Art Unit 2131



/JANE WEI/Primary Examiner, Art Unit 2139